PER CURIAM:
Jamey Lamont Wilkins appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2000) complaint and his Fed.R.Civ.P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wilkins v. Officer Gaddy, No. 3:08-cv-00138-GCM, 2008 WL 1782372 (W.D.N.C. Apr. 17, 2008); 2008 WL 4005668 (Aug. 25, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.